State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 10, 2014                      517732
________________________________

In the Matter of the Claim of
   DANIEL ZALDIVAR,
                    Appellant,
      v

SNS ORGANIZATION et al.,                     MEMORANDUM AND ORDER
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:    June 4, 2014

Before:    Peters, P.J., Stein, Rose, Egan Jr. and Clark, JJ.

                              __________


      Law Office of Joseph A. Romano, New York City (Anthony
Brooks-Morgese of counsel), for appellant.

      Malapero & Prisco LLP, New York City (David Allweiss of
counsel), for SNS Organization and another, respondents.

                              __________


Rose, J.

      Appeal from a decision of the Workers' Compensation Board,
filed January 15, 2013, which continued the case for further
development of the record with regard to the terms of a proposed
third-party settlement and the workers' compensation carrier's
consent thereto.

      After injuring his back and leg during the course of his
employment, claimant filed for workers' compensation benefits and
also commenced a third-party action seeking to recover damages
for his injuries. The workers' compensation claim was
                              -2-                517732

established and claimant thereafter requested consent from the
employer's workers' compensation carrier to settle the third-
party claim. In a series of letters, the carrier consented to
the proposed settlement based on certain conditions. When the
carrier later learned, however, that a portion of the settlement
was structured, it requested an investigation into the terms of
the settlement prior to any determination that the conditions for
consent had been satisfied. A Workers' Compensation Law Judge
directed claimant to provide proof that the conditions for
consent had been met, particularly with respect to whether the
settlement was structured. Upon claimant's request for review,
the Workers' Compensation Board affirmed and continued the matter
"for development of the record regarding the terms of the
proposed settlement and the carrier's consent to same." Claimant
now appeals, claiming, among other things, that the carrier
consented to the settlement.

      In order to avoid piecemeal review of workers' compensation
cases, a Board decision that "is interlocutory in nature and does
not dispose of all substantive issues nor reach legal threshold
issues that may be determinative of the claim . . . is not the
proper subject of an appeal" (Matter of Ogbuagu v Ngbadi, 61 AD3d
1198, 1199 [2009]; see Matter of Wilson v Roselli Moving & Stor.
Corp., 37 AD3d 959, 959 [2007]; Matter of Sawyer v Orange Motors,
24 AD3d 1117, 1117 [2005]). We decline to review the Board's
decision inasmuch as it has directed further development of the
record and claimant may appeal, if necessary, from the Board's
final decision on the issue of whether the carrier consented to
the settlement (see Matter of McClam v American Axle & Mfg., 79
AD3d 1315, 1316 [2010]; Matter of Rivers v Blue Ridge Farms,
Inc., 36 AD3d 1132, 1133 [2007]; Matter of Harris v Grey Adv.,
180 AD2d 879, 880 [1992]).

     Peters, P.J., Stein, Egan Jr. and Clark, JJ., concur.
                        -3-                  517732

ORDERED that the appeal is dismissed, with costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court